283 F.2d 694
127 U.S.P.Q. 475
TINGUE, BROWN & CO., Appellantv.RAYBESTOS-MANHATTAN, INC.
No. 13234.
United States Court of Appeals Third Circuit.
Argued Nov. 15, 1960.Decided Nov. 29, 1960.

Appeal from the United States District Court for the District of New Jersey; Mendon Morrill, Judge.
Stephen H. Philbin, New York City (McCarter & English, Newark, N.J., E. Cummings Sanborn, New York City, on the brief), for appellant.
Maxwell James, New York City (James & Franklin, New York City, on the brief), for appellee.
Before GOODRICH, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
This is a suit for infringement of a patent.  The claimed invention has to do with an improvement in the combination of articles used to cover ironing machines in laundries.  The district judge decided for the defendant for the reason that the improvement involved no more than ordinary mechanical skill and did not amount to an invention.  D.C., 181 F. Supp. 134.


2
The opinion of the district judge thoroughly analyzes the problem involved, gives the history of the development of this art and correctly states the problem for decision.  We agree with what he said and his analysis.  To write a full opinion would do no more than paraphrase what has already been very well stated.  The decision will be affirmed on the opinion written by Judge Morrill.